ACCEPTED
                                                                                            01-14-00684-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        1/6/2015 3:00:10 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                     CLERK

                                   IN THE
                           FIRST COURT OF APPEALS
                                  OF TEXAS                              FILED IN
                                                                 1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
In the Matter of                             §        CASE   NO. 1/6/2015
                                                                 01-14-00684-CV
                                                                          3:00:10 PM
                                             §                   CHRISTOPHER A. PRINE
                                             §                           Clerk
                                             §        On Appeal From Harris County
                                             §        Cause No. 201305802J
M.I.S.                                       §        313th District Court

                     APPELLANT’S MOTION
             TO EXTEND TIME TO FILE APPELLATE BRIEF

      Appellant, M.I.S., a juvenile, moves for an extension of time to file his appellate

brief, under TEX. R. APP. P. 10.5(b).

                        I. TRIAL COURT PROCEEDINGS

      On July 18, 2014, a judge sentenced M.I.S. to 10 years’ confinement in the

Texas Juvenile Justice Division after a jury found him guilty of aggravated robbery.

Defendant filed notice of appeal on August 14, 2014. The record was completed on

December 6, 2014.

                       II. PROCEEDINGS IN THIS COURT

      The Appellant’s brief was due January 5, 2015. No previous extensions have

been requested.

                                          III.

      Since the record was completed, counsel has filed a brief in the case of Joshua

Adan Lopez v. State, Cause No. 01-14-00637-CR, and has been working to complete a

brief in Reginald Hill v. State, Cause No. 14-14-00376-CR and a petition for
discretionary review in Michael Jermaine Williams v. State, Cause No. 14-13-00827-CR.

Counsel also has missed several days of work due to flu that she contracted over the

Christmas holiday.

                                          IV.

      In the exercise of due diligence, then, counsel was unable to complete the brief

for Appellant by the deadline, and needs an additional 30 days to file it. This motion is

not filed for purposes of delay, but so that justice may be done.

                                       PRAYER

      Appellant respectfully requests that this motion be granted and that the Court

permit an extension of time until February 5, 2015 to file Appellant’s brief.


                                                Respectfully submitted,

                                                ALEXANDER BUNIN
                                                Chief Public Defender
                                                Harris County Texas

                                                /s/ Cheri Duncan
                                                ______________________________
                                                CHERI DUNCAN
                                                Assistant Public Defender
                                                Harris County Texas
                                                SBN 06210500
                                                1201 Franklin, 13th Floor
                                                Houston Texas 77002
                                                (713) 368-0016
                                                (713) 368-9278 (Fax)
                                                cheri.duncan@pdo.hctx.net

                                                Attorney for Appellant,
                                                M.I.S.
                                            2
                          CERTIFICATE OF SERVICE

      I certify that a copy of Appellant’s Motion to Extend Time to File Appellate

Brief was served electronically on the Appellate Division of the Harris County District

Attorney’s Office, 1201 Franklin St, 6th Floor, Houston, TX on January 6, 2015.

                                        /s/ Cheri Duncan
                                        ____________________________________
                                        CHERI DUNCAN




                                           3